~ "AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) ·




                                                  UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                  V.                              (For Offenses Committed On or After November 1, 1987)


                           Gustavo Valles-Puentes                                 Case Number: 3:19-mj-23758

                                                                                  Martin G Molina
                                                                                  Defendant's Attorney


 REGISTRATION NO. 88992298

 THE DEFENDANT:
  IZl pleaded guilty to count(s) _l_o_f_C_o_m_pc...l_a_in_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   D was found guilty to count( s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title & Section                                 Nature of Offense                                                 Count Number(s)
 8:1325                                          ILLEGAL ENTRY (Misdemeanor)                                       1
  D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:
                                         ~t
                                        lji\l,   TIME SERVED                  • _________ days
  ~ Assessment: $10 WAIVED            IZl Fine: WAIVED
  ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Thursday, September 12, 2019
                                                                               Date of Imposition of Sentence


Received
                         /-~-
                  __.,.,.:.._;:;-- /.
              ~""----",-------
              DUSM __.,I
                                                                               HONORABLE RICHARD L. PUGLISI
                                                                               UNITED STATES MAGISTRATE mDGE


Clerk's Office Copy                                                                                                        3:19-mj-23758
